J-S11034-22


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

 IN RE: J.R.S.                          :   IN THE SUPERIOR COURT OF
                                        :        PENNSYLVANIA
                                        :
 APPEAL OF: K.S., MOTHER                :
                                        :
                                        :
                                        :
                                        :
                                        :   No. 1223 WDA 2021

           Appeal from the Decree Entered September 16, 2021
            In the Court of Common Pleas of Jefferson County
                 Orphans’ Court at No(s): 32A-2021 O.C.

 IN RE: J.D.S.                          :   IN THE SUPERIOR COURT OF
                                        :        PENNSYLVANIA
                                        :
 APPEAL OF: K.S., MOTHER                :
                                        :
                                        :
                                        :
                                        :
                                        :   No. 1225 WDA 2021

           Appeal from the Decree Entered September 16, 2021
            In the Court of Common Pleas of Jefferson County
                 Orphans’ Court at No(s): 33A-2021 O.C.

BEFORE: PANELLA, P.J., OLSON, J., and SULLIVAN, J.

MEMORANDUM BY SULLIVAN, J.:                    FILED: June 29, 2022

     K.S. (“Mother”) appeals from the decrees granting the petitions filed by

the Jefferson County Children & Youth Services (“CYS” or the “Agency”) to

involuntarily terminate her parental rights to her daughter, J.R.S., born in

December 2003, and son, J.D.S., born in July 2007 (collectively, “the
J-S11034-22



Children”), pursuant to the Adoption Act, 23 Pa.C.S.A. § 2511(a)(2), (5), (8),

and (b).1 We affirm.

       This Court previously set forth the factual and procedural background of

this case as follows:

              As a matter of background, [CYS] has been involved with
       this family since 2017. On July 13, 2017, CYS filed dependency
       petitions and alleged that the Children were without proper
       parental care or control.      [See] 42 Pa.C.S.[A.] § 6302(1).
       Specifically, CYS received a report that indicated that the Children
       were physically fighting with one another, throwing things, and
       not listening to Mother. Mother stated several times to a service
       provider that she could not handle the Children any longer and
       she wanted them out of her home. On August 30, 2017, the trial
       court held a hearing on the dependency petitions. In orders dated
       August 30, 2017, and entered on September 6, 2017, the trial
       court adjudicated the Children dependent. The orders directed
       that the Children remain in their separate foster care placements.
       On June 27, 2018, the trial court ordered termination of court
       supervision, and reunified the Children with Mother and Father.
       However, CYS continued to receive multiple referrals regarding
       the family.

              On November 10, 2019, CYS received a report that J.[R.]S.
       returned home from the Meadows Psychiatric Center and resumed
       her previous behaviors of screaming, not listening, and refusing
       to follow instructions. Mother and J.[R.]S. engaged in a verbal
       altercation that prompted the caseworker to call the police. On
       November 12, 2019, the trial court granted CYS emergency
       protective custody of J.[R.]S., and she was placed in foster care.
       On December 5, 2019, J.[R.]S. was placed in a Group Home at
       Pathways Adolescent Center because her foster care placement
       was not able to manage [her] behaviors. Mother and Father
       eventually ended their tumultuous relationship, and J.D.S.
       remained in Father’s home. On July 24, 2020, J.[R.]S. moved to
       a Group Home at Bethesda Lutheran Services because her
____________________________________________


1The trial court also involuntarily terminated Father’s parental rights to J.R.S.
and J.D.S. Father’s appeals of those decrees are pending at separate docket
numbers, and we address his appeals in a separate memorandum.

                                           -2-
J-S11034-22


     previous placement did not believe that J.[R.]S. would make any
     more progress with them. On September 17, 2020, J.[R.]S.
     moved to a Residential Treatment Facility at Perseus House-
     Andromeda House for her to receive the mental health services
     she requires.

           On or about July 31, 2020, the trial court granted CYS
     emergency custody of J.D.S. due to lack of parental care and
     control in Father’s home. [See] N.T., 9/23/20, at 5. At that time,
     Mother was incarcerated because she violated a [Protection From
     Abuse (“PFA”)] order that Father filed against her. Id. at 20[,]
     25. [Mother remained incarcerated until October 2020.] J.D.S.
     was placed in the same foster care home where he previously
     resided. On August 4, 2020, the trial court adjudicated J.D.S.
     dependent. On September 2, 2020, the trial court entered a no-
     contact order between Father and CYS because Father was
     continuously verbally abusive, harassing, and behaved
     inappropriately to all personnel assigned to assist the family in the
     home.

            The trial court held an adjudication hearing on September
     23, 2020. Rebecca Sallack, a caseworker for CYS, testified that
     the underlying basis for emergency custody of J.D.S. was due to
     the “continuous trauma that this child has dealt with over the
     course of his life.” Id. at 29. More specifically, she testified that
     Father constantly “badmouthed” and made “inappropriate
     comments” about Mother, in front of J.D.S., to the home health
     nurse, to CYS and to service providers. Id. at 7. Ms. Sallack
     stated that Father was argumentative when asked if pest
     management could perform an evaluation after reports of a bed
     bug infestation of the home. Id. at 8. Ms. Sallack explained that
     Father “fought” CYS until “after multiple attempts he eventually
     gave in and said, Whatever, with an attitude, to have the home
     looked at . . .. [W]hen pest management did the evaluation, they
     found bed bugs in the home. [Father] then stated that [CYS]
     asked pest management to say there was [sic] bed bugs in the
     home.” Id. Father was also argumentative regarding counseling
     for J.D.S. Id. at 9. Ms. Sallack stated that multiple service
     providers indicated that Father behaved inappropriately, was
     aggressive, and made them feel uncomfortable. Id. at 10-11.
     Ms. Sallack explained that Father was “constantly argumentative,
     belligerent, verbally aggressive, takes very little responsibility for
     his part of the kids being removed, [and] blames [Mother] for the
     majority of the issues.” Id. at 12. Ms. Sallack recounted an

                                     -3-
J-S11034-22


      incident where Father choked J.[R.]S. and admitted that he told
      J.[R.]S. “she will have to be a little [f------] whore to keep a roof
      over her head.” Id. at 13-14.

             With regard to Mother, Ms. Sallack testified that there was
      an extensive history of Mother’s aggressive behavior towards
      Father and the Children. Id. at 27. Notably, Ms. Sallack testified
      that a no-contact order was put in place between J.[R.]S. and
      Mother because “the phone calls [between them] were getting
      aggressive, and J.[R.]S.’s behaviors were increasing . . . she was
      fighting with peers, fighting with staff, threatening to harm
      herself, [and] threatening suicide.” Id. at 17[,] 26. Ms. Sallack
      testified that chaos, noise, and arguments exacerbate symptoms
      of anxiety for J.[R.]S. Id. at 34. Ms. Sallack explained that
      J.[R.]S. should avoid conflicts and interactions with people who
      cannot manage their behaviors, and recommended a goal change
      for J.[R.]S. Id.

            Ms. Sallack opined that the Children need a plan for
      permanency. Id. at 27. She explained, “[t]his has gone on
      entirely too long, and it’s- - like I said, this is not something that’s
      new. If you go back through the case record, and this fighting
      and this bickering and the police [being] called, this is years and
      years and years on these kids.” Id. at 27.

            On the record, at the conclusion of the September 23, 2020
      hearing, the trial court stated it would change the Children’s goals
      to adoption, and enter its orders on that same date. . . . Father
      and Mother filed timely notices of appeal . . ..

In re J.S., 260 A.3d 102 (Pa. Super. 2021) (unpublished memorandum at

**1-6). This Court affirmed the goal change orders. See id. (unpublished

memorandum at *18).

      Thereafter, the Agency filed petitions for the involuntary termination of

Mother’s and Father’s parental rights to Children. The trial court conducted a

hearing on September 2, 2021.         Mother was present and represented by

counsel.   Father participated via telephone from Florida, where he had

relocated, and was represented by counsel.           Further, the Children were

                                       -4-
J-S11034-22



represented by a guardian ad litem and court-appointed legal counsel. During

the hearing, the Agency presented the testimony of Ms. Sallack. Mother and

Father each testified on their own behalf. The guardian ad litem and legal

counsel for the Children argued in favor of termination of parental rights. See

N.T., 9/2/21, at 84-86.2

       On September 16, 2021, the trial court entered decrees terminating

Mother’s parental rights.       Mother filed timely notices of appeal, as well as

concise statements of errors complained of on appeal pursuant to Pa.R.A.P.

1925(a)(2)(i) and (b). This Court sua sponte consolidated Mother’s appeals.

The trial court complied with Rule 1925(a).3

       Mother raises the following issues for our review:

       I. Whether the lower court erred in terminating Mother’s parental
       rights under 23 Pa.C.S.A. [§ 2511](a)(2)[?]

       II. Whether the lower court erred in terminating Mother’s parental
       rights under 23 Pa.C.S.A. [§ 2511](a)(5)[?]

       III. Whether the lower court erred in terminating Mother’s
       parental rights under 23 Pa.C.S.A. [§ 2511](a)(8)[?]

Mother’s Brief at 4.

       Our standard of review of a decree involuntarily terminating parental

rights is as follows:


____________________________________________


2 Although the trial court incorporated the dependency records into the
termination proceedings, those records are not included in the certified record.
However, this omission does not impair our review.

3In lieu of authoring a Pa.R.A.P. 1925(a) opinion, the trial court relied on its
September 16, 2021 opinion explaining the basis for its decrees.

                                           -5-
J-S11034-22


            The standard of review in termination of parental rights
      cases requires appellate courts to accept the findings of fact and
      credibility determinations of the trial court if they are supported
      by the record. If the factual findings are supported, appellate
      courts review to determine if the trial court made an error of law
      or abused its discretion. [A] decision may be reversed for an
      abuse of discretion only upon demonstration of manifest
      unreasonableness, partiality, prejudice, bias, or ill-will. The trial
      court’s decision, however, should not be reversed merely because
      the record would support a different result. We have previously
      emphasized our deference to trial courts that often have first-hand
      observations of the parties spanning multiple hearings.

In re T.S.M., 71 A.3d 251, 267 (Pa. 2013) (internal citations and quotation

marks omitted). “The trial court is free to believe all, part, or none of the

evidence presented and is likewise free to make all credibility determinations

and resolve conflicts in the evidence.” In re M.G., 855 A.2d 68, 73-74 (Pa.

Super. 2004) (citation omitted). “[I]f competent evidence supports the trial

court’s findings, we will affirm even if the record could also support the

opposite result.” In re Adoption of T.B.B., 835 A.2d 387, 394 (Pa. Super.

2003) (citation omitted).

      The termination of parental rights is governed by section 2511 and

requires the trial court to conduct a bifurcated analysis of the grounds for

termination under subsection (a) followed by the consideration of the needs

and welfare of the child under subsection (b).      The initial focus is on the

conduct of the parent. See In re L.M., 923 A.2d 505, 511 (Pa. Super. 2007).

The party seeking termination must prove by clear and convincing evidence

that the parent’s conduct satisfies one of the statutory grounds for termination

delineated in section 2511(a).    Id.    Only if the court determines that the



                                        -6-
J-S11034-22



parent’s conduct warrants termination of his or her parental rights does the

court engage in the second part of the analysis pursuant to section 2511(b),

relating to the needs and welfare of the child. Id. We have defined clear and

convincing evidence as that which is so “clear, direct, weighty and convincing

as to enable the trier of fact to come to a clear conviction, without hesitance,

of the truth of the precise facts in issue.” In re C.S., 761 A.2d 1197, 1201

(Pa. Super. 2000) (en banc) (citation omitted).

       In the case sub judice, the trial court terminated Mother’s parental rights

to the Children pursuant to subsections 2511(a)(2), (5), (8), and (b).4 Where,

as here, the trial court determines that there are grounds for termination

under more than one subsection of section 2511(a), we need only agree with

the trial court’s determination as to any one subsection in order to affirm the

termination of parental rights. See In re B.L.W., 843 A.2d 380, 384 (Pa.

Super. 2004). Given this latitude, we analyze the court’s termination decrees

pursuant to subsection (a)(2), which provides as follows:


____________________________________________


4   Mother has not raised any challenge related to the trial court’s
determinations under section 2511(b). Panels of this Court have sometimes
relied on In re C.L.G., 956 A.2d 999 (Pa. Super. 2008) (en banc), to address
section 2511(b), even where the appellant has made no effort to present a
challenge regarding that section. In In re M.Z.T.M.W., 163 A.3d 462, 466
n.3 (Pa. Super. 2017), a panel of this Court concluded that C.L.G. does not
require consideration of section 2511(b) in every appeal from a decree
involuntarily terminating parental rights. Id. (concluding that because mother
failed to include a challenge to section 2511(b) in her concise statement and
statement of question involved, any challenge to that subsection was waived).
Here, as Mother failed to preserve any challenge to subsection 2511(b), we
need not address it.

                                           -7-
J-S11034-22


        (a) General rule.--The rights of a parent in regard to a
        child may be terminated after a petition filed on any of the
        following grounds:

                                   ****

           (2) The repeated and continued incapacity, abuse,
           neglect or refusal of the parent has caused the child
           to be without essential parental care, control or
           subsistence necessary for his physical or mental well-
           being and the conditions and causes of the incapacity,
           abuse, neglect or refusal cannot or will not be
           remedied by the parent.

23 Pa.C.S.A. § 2511(a)(2).

     With regard to termination of parental rights pursuant to section

2511(a)(2), this Court has indicated:

           In order to terminate parental rights pursuant to [section]
     2511(a)(2), the following three elements must be met: (1)
     repeated and continued incapacity, abuse, neglect or refusal; (2)
     such incapacity, abuse, neglect or refusal has caused the child to
     be without essential parental care, control or subsistence
     necessary for his physical or mental well-being; and (3) the
     causes of the incapacity, abuse, neglect or refusal cannot or will
     not be remedied.

In re Adoption of M.E.P., 825 A.2d 1266, 1272 (Pa. Super. 2003) (citation

omitted). The grounds for termination due to parental incapacity that cannot

be remedied are not limited to affirmative misconduct and may include acts

of refusal as well as incapacity to perform parental duties. See In re S.C.,

247 A.3d 1097, 1104 (Pa. Super. 2021) (citation omitted).        Parents are

required to make diligent efforts towards the reasonably prompt assumption

of full parental responsibilities. See Matter of Adoption of M.A.B., 166 A.3d

434, 443 (Pa. Super. 2017). As such, a parent’s vow to cooperate, after a


                                    -8-
J-S11034-22



long period of uncooperativeness regarding the necessity or availability of

services, may properly be rejected as untimely or disingenuous. See In re

S.C., 247 A.3d at 1105.5

       Mother argues that the incapacity and reason for removal resulting from

the conflict between she and Father has been remedied as they are separated

and intend to remain separated. Mother’s Brief at 13. Mother asserts that

the core of the family turmoil was the negative relationship between she and

Father, and that this spilled over to tension and fighting between the parents

and the Children, as well as between the Children themselves. Id. Mother

acknowledges her need to continue therapy and maintains that “therapy will

remain a constant and important part of this family’s existence, [and that she]

is committed to making that happen.” Id. Mother additionally claims that

she “has shown that she can, has, and will continue to remedy any causes of

the removal of [the C]hildren.” Id.

____________________________________________


5 We are mindful that, because J.R.S. is now eighteen years old, Mother’s
appeal of the decree terminating her parental rights to J.R.S. may be moot.
As a general rule, an actual case or controversy must exist at all stages of the
judicial process, or a case will be dismissed as moot. In re D.A., 801 A.2d
614, 616 (Pa. Super. 2002) (holding that an issue before a court is moot if in
ruling upon the issue the court cannot enter an order that has any legal force
or effect). Although J.R.S. is no longer a child, this Court will decide questions
that otherwise have been rendered moot when one or more of the following
exceptions to the mootness doctrine apply: (1) the case involves a question
of great public importance; (2) the question presented is capable of repetition
and apt to elude appellate review; or (3) a party to the controversy will suffer
some detriment due to the decision of the trial court. Id. Here, Mother will
clearly suffer detriment as a result of the termination of her parental rights to
J.R.S. Accordingly, we find the doctrine of mootness is overcome and continue
with our analysis.

                                           -9-
J-S11034-22



      The trial court explained its finding of grounds for the involuntary

termination of Mother’s parental rights pursuant to section 2511(a)(2) as

follows:

            [J.R.S.] was removed from her parents’ care on November
      10, 2019. [J.D.S.] followed on July 31, 2020. Neither parent was
      able to provide appropriate care and control in either instance.
      Both individually and as a couple, their lives were defined by anger
      and hostility. Unable to control even themselves, they were
      certainly incapable of controlling [the C]hildren, who quite
      naturally absorbed and regurgitated the ugliness surrounding
      them.

             Since the beginning of the [C]hildren’s dependency, Mother
      and Father have sought to blame one another for the conditions
      that led to their removal and prevented their return. Father did
      so repeatedly throughout the             [C]hildren’s dependency
      proceedings, and Mother confidently proposed even at the
      termination hearing that she and the [C]hildren could mend their
      relationships now that Father was not around to interfere. She
      continued to portray him as the guilty party and herself as the
      victim of circumstances. While voicing the concession that some
      of her actions may have contributed to the [C]hildren’s trauma,
      moreover e.g., threatening to kill herself in front of [J.D.S.] and
      staying with Father after [J.R.S.] asked her to leave him, Mother
      stopped far short of demonstrating actual self-awareness or a
      sense of personal responsibility in that regard.

            Notably, Mother’s solution to challenging termination and
      regaining custody of [J.R.S.] and [J.D.S.] was “a lot of therapy.”
      Ignoring the proverbial elephant in the room, however, she said
      nothing about why the extensive therapy she had received while
      seeking reunification through the [c]ourt’s juvenile division had
      not already equipped her to leave Father, control her anger,
      interact appropriately with her children, or otherwise gain the
      knowledge and skills she needed to become an effective parent.
      She left the [c]ourt to wonder, therefore, why it should accept the
      proposition that additional therapy would accomplish any of that.
      In the absence of evidence that she independently sought
      additional counselling once it was no longer provided through the
      Agency, moreover, she left the [c]ourt to wonder whether and
      how she would obtain “a lot of therapy” now. Even were that to

                                     - 10 -
J-S11034-22


         happen, though, Mother’s dependency-related history tells the
         [c]ourt that reunification could not occur within a reasonable
         period of time. The span of time necessary to get not just her,
         but also the [C]hildren to the place where she could regain
         custody would deny [J.R.S.] and [J.D.S.] even the chance of
         permanency for far too long, and the [c]ourt will not do that to
         them based on Mother’s unsubstantiated hope that more therapy
         is the solution here.

Trial Court Opinion, 9/16/21, at 6-7 (footnotes omitted).

         Our review confirms that the trial court’s findings of fact and credibility

determinations are supported by the record. Although Mother was initially

compliant with the family service plan goals, Ms. Sallack testified as to

Mother’s subsequent noncompliance and lack of progress. See N.T., 9/2/21,

at 20-21. Ms. Sallack stated that, after the June 2020 review hearing, Mother

was not compliant with the child permanency plans.             Id. at 28.    Father

obtained a PFA order against Mother in July 2020, which initially included

J.D.S.     Id. at 19, 21, 27-30.       Mother violated the PFA order and was

incarcerated from July 2020 to October 2020. Id. at 20-21, 28-29, 40-41,

44, 72. Noting Mother’s incarceration, Ms. Sallack confirmed that there was

no compliance at the time of the goal change in September 2020. Id. at 23.

Ms. Sallack likewise noted that there was no progress since July 2020, which

continued after the goal change in September 2020 and Mother’s release from

incarceration in October 2020. Id. at 29, 39-40. Ms. Sallack explained that

services were stopped prior to the goal change due to Father’s aggressive

behavior toward the Agency and service providers, as well as Mother’s

incarceration, as certain services were not permitted in the correctional



                                        - 11 -
J-S11034-22



facilities due to the COVID-19 pandemic. Id. at 40. Based on the above, Ms.

Sallack testified, “[i]t is the [A]gency’s position that the parental rights of

[Mother] and [Father] be terminated and the [C]hildren be free for adoption.”

Id. at 36.    This evidence substantiates the trial court’s determination that

Mother’s repeated and continued incapacity, abuse, neglect, or refusal has

caused the Children to be without essential parental control or subsistence

necessary for their physical and mental well-being and that despite ample

opportunity, Mother cannot or will not remedy this situation. As we discern

no error of law or abuse of discretion, we affirm the trial court’s finding of

sufficient grounds to involuntarily terminate Mother’s parental rights to

Children under section 2511(a)(2).6

       Decrees affirmed.

       President Judge Panella joins the memorandum.

       Judge Olson concurs in the result.




____________________________________________


6 As the record supports the trial court finding of grounds for termination of
Mother’s parental rights to the Children under section 2511(a)(2), we need
not address Mother’s second and third issues which challenge the trial court’s
findings pursuant to section 2511(a)(5) and (8). See In re B.L.W., 843 A.2d
at 384 (explaining that we need only agree with the trial court’s determination
as to any one subsection of section 2511(a) in order to affirm the termination
of parental rights).

                                          - 12 -
J-S11034-22




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 6/29/2022




                          - 13 -